Citation Nr: 1713795	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  14-09 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 percent for anxiety disorder not otherwise specified with cannabis abuse (psychiatric disability), prior to February 12, 2014, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The Veteran served on active duty from September 2007 to January 2008 and from June 2009 to June 2010.  

The matter of the evaluation assigned for psychiatric disability comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for psychiatric disability and assigned an initial 10 percent evaluation.  The Board notes that during the pendency of this appeal, in a March 2014 rating decision, the RO awarded the Veteran a 30 percent rating evaluation for psychiatric disability, effective February 12, 2014.  Because the rating awarded in March 2014 is not the maximum rating available for this disability, the claim remains in appellate status.  See AB v. Brown, 6. Vet. App. 35 (1993).

In November 2015, the Board remanded the Veteran's claim of increased evaluation for psychiatric disability.  

The matter of entitlement to service connection for sleep apnea is before the Board on appeal from a November 2016 rating decision of the Roanoke, Virginia, RO; his claims file is now in the jurisdiction of the Roanoke RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the Veteran's claim of entitlement to increased disability ratings for his service-connected psychiatric disability, the Board remanded this claim in November 2015 for the Veteran to be provided a VA examination to determine the severity of this disability.  Specifically, the Board noted that February 2014 VA and private examinations conducted only six days apart conveyed "widely divergent findings as to the Veteran's psychiatric disability picture and his associated symptomatology."  For example, the VA examiner opined that the Veteran's psychiatric disability would result in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, consistent with a 30 percent rating.  However, the private examiner identified several symptoms consistent with a 100 percent evaluation, to include persistent danger of hurting self or others and intermittent inability to perform activities of daily living; she assigned a GAF of 50, reflecting serious symptoms.  

Pursuant to the November 2015 Board remand, the Veteran was provided a VA examination in April 2016.  The April 2016 VA examiner provided an assessment of the Veteran's psychiatric disability as no more than occupational and social impairment due to mild or transient symptoms, consistent with a 10 percent rating, but did not attempt to reconcile the conflicting prior private and VA evaluations.  Additionally, in January 2017, the Veteran provided a December 2016 addendum opinion from the February 2014 private examiner, as well as several statements from his former co-workers and supervisor, all of which describe serious impairment, consistent with that reported on the prior private examination and substantially in excess of that recorded on VA examinations.  Consequently, remand is required for an additional VA examination that addresses the conflicting evidence of record and provides an assessment of the Veteran's service-connected psychiatric disability throughout the period on appeal (from June 2010).  

The Board notes that in the February 2014 private examination report, the examiner identified the Veteran's legal history as pertinent to this issue, to include restraining orders from his wife, which led to marital counseling, and charges of assault and theft.  In her December 2016 addendum opinion, the private examiner also reported that the Veteran calls the "VA Hotline" for support with his psychiatric symptoms.  Also, the Veteran's former employer reported that accommodations were made for the Veteran's psychiatric impairment and that disciplinary action was taken against him for his behavior on the job.  Records of legal action, "VA Hotline" calls, and negative employment actions could support the Veteran's claim for an increased rating.  Furthermore, the Veteran's VA clinical psychologist reported that the Veteran attended a "combat stress clinic" while on active duty; those records are not associated with the claims file and, if they exist, are constructively of record.  On remand, the AOJ should conduct appropriate development to ensure the evidentiary record is complete.

With regard to the Veteran's claim of entitlement to service connection for sleep apnea, the December 2016 VA examiner referred to an August 2016 sleep study conducted at the Salem, Virginia, VA Medical Center (MC).  The most recent records from the Salem VAMC associated with the claims file date from March 2016.  Remand is required to associate pertinent VA treatment records with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the Veteran and request that he provide copies of any documents pertaining to legal actions taken against him since June 2010, to include any actions involving his relationship with his wife and any disciplinary actions by his former employer.  If the Veteran does not have copies of these records, the RO should request that he identify any pertinent legal action taken against him since June 2010.  He should be requested to provide a release of information form for the appropriate agency associated with each legal action and for his former employer.  After appropriate release of information forms have been obtained, the AOJ should attempt to obtain all pertinent records.  All efforts to obtain such records should be clearly documented in the claims file.    If any records are unavailable, the reason for their unavailability should be documented.

2.  The AOJ should request all records of VA treatment for psychiatric disability and sleep apnea, to specifically include records of calls to the "VA Hotline" and the August 2016 sleep study.  The AOJ should also conduct development to associate with the claims file records associated with the Veteran's attendance at a "combat stress clinic" while on active duty.  All efforts to obtain such records should be clearly documented in the claims file.  If any records are unavailable, the reason for their unavailability should be documented.

3.  After the requested development in (1) and (2) have been completed, the AOJ should schedule the Veteran for a VA psychiatric examination to determine the severity of his service-connected psychiatric disorder since June 2010.  The claims file should be made available to the examiner for their review, and all necessary tests should be conducted.  

The examiner is asked to:

(a) identify the precise nature of the Veteran's psychiatric disability.  In responding, the examiner is asked to consider the various diagnoses in the record, to include, but not limited to: adjustment disorder (January 2011 VA treatment record), substance abuse and antisocial personality disorder (July 2011 VA examination), anxiety disorder with features of posttraumatic stress disorder (PTSD) (January 2012 letter from VA clinical psychologist), and PTSD and depressive disorder (January 2016 VA treatment record). 

(b) describe the nature, frequency and severity of psychiatric symptoms found.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened since June 2010 (if such is the case).  The examiner should also specifically comment on any discrepancies between the psychiatric disability picture presented by VA treatment records/examination reports, that portrayed by private opinions, and that provided in lay testimony from the Veteran and his friends/family.

The examiner must explain the rationale for all opinions, citing to supporting factual data.

4.  Thereafter, the AOJ should readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his attorney should be furnished a supplemental statement of the case.  The Veteran and his attorney should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


